DLD-300                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3065
                                      ___________

                           UNITED STATES OF AMERICA,

                                            v.

                              EDWIN RODRIGUEZ,
                                    Appellant
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                             (D.C. Criminal No. 94-cr-00192)
                     District Judge: Honorable Lawrence F. Stengel
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                  September 29, 2011

          Before: FISHER, BARRY and VAN ANTWERPEN, Circuit Judges

                                 (Filed: October 5, 2011)
                                        _________

                                       OPINION
                                       _________

PER CURIAM

       Edwin Rodriguez, a pro se inmate, appeals the order of the District Court denying

his petition for a writ of audita querela. Because we conclude that this appeal presents no

substantial question, we will summarily affirm. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.
                                             I.

       Following a 1996 jury trial in the United States District Court for the Eastern

District of Pennsylvania, Edwin Rodriguez was convicted of conspiracy to distribute

cocaine and was sentenced as a career offender to 360 months in prison. This Court

affirmed. See United States v. Rodriguez, 168 F.3d 480 (Table) (3d Cir. 1998) (No. 97-

1937). Rodriguez then filed a motion to vacate his sentence under 28 U.S.C. § 2255,

which the District Court denied after conducting an evidentiary hearing. We denied his

request for a certificate of appealability. (C.A. No. 01-3908.)

       Rodriguez has filed several additional post-conviction motions, including two

applications pursuant to 28 U.S.C. § 2244 to file a successive § 2255 motion, all of which

have been unsuccessful. On December 14, 2010, he filed a petition for a writ of audita

querela under the All Writs Act, 28 U.S.C. § 1651, in the District Court, claiming that he

was entitled to resentencing under United States v. Booker, 543 U.S. 220 (2005). The

District Court denied the motion on July 12, 2011. Rodriguez filed a timely notice of

appeal.

       We have jurisdiction under 28 U.S.C. § 1291. Our review of a district court’s

order granting or denying a petition for a writ of audita querela is plenary. See United

States v. Gamboa, 608 F.3d 492, 494 (9th Cir. 2010); cf. Grider v. Keystone Health Plan

Cent., Inc., 500 F.3d 322, 328 (3d Cir. 2007) (exercising plenary review of injunctions

under All Writs Act).




                                             2
       We agree with the District Court’s conclusion that Rodriguez may not seek

sentencing relief though a petition for a writ of audita querela. “Where a statute

specifically addresses the particular issue at hand, it is that authority, and not the All

Writs Act, that is controlling.” Massey v. United States, 581 F.3d 172, 174 (3d Cir.

2009) (internal quotation omitted). A motion pursuant to 28 U.S.C. § 2255 is the proper

avenue to challenge his sentence. Id. We note that Rodriguez has already filed one such

motion, which was unsuccessful, as well as two unsuccessful applications pursuant to 28

U.S.C. § 2244 for authorization to file a successive § 2255 motion. Nevertheless,

Rodriguez “may not seek relief through a petition for a writ of audita querela on the basis

of his inability to satisfy the requirements of the Antiterrorism and Effective Death

Penalty Act of 1996.” Id.

       Because the appeal does not present a substantial question, we will summarily

affirm the District Court’s order. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




                                               3